Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on February 7, 2020. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Scarpa et al. (U.S. Patent No3,433,461; hereinafter “Scarpa”).
Regarding claim 1, Scarpa discloses a sound producing device comprising: 
a metal plate (Fig. 2, 2; [Column 5, lines 5-7]); 
a piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) including a first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]), 
the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) being a surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) bonded (Fig. 2; [Column 5, lines 8-12]) to the metal plate (Fig. 2, 2; [Column 5, lines 5-7]); 
an alternating current power supply (Fig. 2; “source…of alternating current” – [Column 7, lines 6-7]) that applies (Fig. 2; [Column 7, lines 6-8]) an alternating voltage (Fig. 2; “source…of alternating current high-frequency oscillations, of any of the types well-known in the art.” – [Column 7, lines 6-8]) to the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]); and 
an adhesive layer (Fig. 2, layer of “electrode coating” and 5a and layer of epoxy bonding material; [Column 5, lines 41-45]) formed from conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) and thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) which are spread (Fig. 2) over (Fig. 2) the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]), 
the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) being applied (Fig. 2) in a center portion (Fig. 2, center portion of 1) of the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) and the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) being applied (Fig. 2) at three or more locations (Fig. 2, 5a and layer of epoxy bonding material; [Column 5, lines 8-12 and 41-45]) in a periphery (Fig. 2) of the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]), 
wherein an adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]) of the metal plate (Fig. 2, 2; [Column 5, lines 5-7]) that is bonded (Fig. 2; [Column 5, lines 8-12]) to the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) is a second adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]), and 
the first adhesion surface (Fig. 2, surface of 1 bonded to 2; [Column 5, lines 8-12]) and the second adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]) are bonded together (Fig. 2; [Column 5, lines 8-12]) by the adhesive layer (Fig. 2, layer of “electrode coating” and 5a; [Column 5, lines 41-45]).
Regarding claim 2, Scarpa discloses the sound producing device according to Claim 1, wherein the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) is silver paste (Fig. 2; “silver paste” – [Column 5, lines 44-47]).
Regarding claim 3, Scarpa discloses the sound producing device according to Claim 1, wherein the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) is epoxy-based adhesive (Fig. 2; “epoxy bonding material” – [Column 5, lines 8-12]).
Regarding claim 4, Scarpa discloses a method of manufacturing a sound producing device comprising: 
a step of applying conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) in a center portion (Fig. 2, center portion of 1) of an adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of a piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]); 
a step of applying (Fig. 2) thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) at three or more locations (Fig. 2, 5a and layer of epoxy bonding material; [Column 5, lines 8-12 and 41-45]) in a periphery (Fig. 2) of the adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]); 
a step of spreading (Fig. 2) the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) and the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) over (Fig. 2) the adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) to form an adhesive layer (Fig. 2, layer of “electrode coating” and 5a and layer of epoxy bonding material; [Column 5, lines 41-45]); and 
a step of bonding (Fig. 2) the adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) and an adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]) of a metal plate (Fig. 2, 2; [Column 5, lines 5-7]) together via the adhesive layer (Fig. 2, layer of “electrode coating” and 5a and layer of epoxy bonding material; [Column 5, lines 41-45]).
Regarding claim 5, Scarpa discloses the method of manufacturing a sound producing device according to Claim 4, wherein the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) is silver paste (Fig. 2; “silver paste” – [Column 5, lines 44-47]).
Regarding claim 6, Scarpa discloses the method of manufacturing a sound producing device according to Claim 4, wherein the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) is epoxy-based adhesive (Fig. 2; “epoxy bonding material” – [Column 5, lines 8-12]).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837